DETAILED ACTION
Status of Application: Claims 1-2. 4-10, 12-16, 18-22 and 24 are present for examination at this time.  
Claims 1-2, 4-6,. 10 and 14 as amended represent an invention shift and are thus a Non-Responsive set of amendments.  Pursuant to office policy these claims cannot be examined at this time for purposes of allowance or rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Responsive Amendment
The previous version (examined) of the claims and the amended claims are drawn to two different inventions.  The unamended (and previously elected claims ) are drawn to assigning the same RF resources to different SIMs and the amended claims are drawn to a different invention provisioning different RF resources to separate SIMs.
The Office does not permit amendments that shift an invention after a first office action on the merits.  The relevant sections of the MPEP relating to invention shifts and Non-Responsive amendments are reproduced below. 
MPEP 819    Office Generally Does Not Permit Shift [R-3]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). When claims are presented which the examiner holds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a continued prosecution application (CPA) filed under 37 CFR 1.53(d)  is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement carries over to the CPA unless otherwise indicated by applicant. In no other type of Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a genus claim is allowable, applicant may prosecute a reasonable number of additional species claims thereunder, in accordance with 37 CFR 1.141.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where an interference is instituted prior to an applicant’s election, the subject matter of the interference issues is not elected. An applicant may, after the termination of the interference, elect any one of the inventions claimed.


 MPEP 821.03   Claims for Different Invention Added After an Office Action 
Claims added by amendment following action by the examiner, MPEP § 818.01, § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145.
CFR 1.145    Subsequent presentation of claims for different invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.
A comparison of the relevant claims is below (emphasis added.  The underlining is not used below with regard to formatting indicating terms added via amendment).

Previous Version of Claim 1 (unamended)
Amended Claim 1
1. A multi-subscriber identification module (SIM) device comprising: a first SIM configured to use a first service of a first network; a second SIM configured to use a second service of a second 
a second RF resource configured to support use of a limited channel configuration according to the RRC protocol; and
a baseband processor configured to selectively assign the first RF resource and the second RF resource to the first SIM and the second SIM, based on information regarding the first network and the second network.


comprising:

a second RF resource configured to support use of a limited channel configuration according to the RRC protocol; and
a baseband processor configured to  assign any one of the first and the second RF resources to the first SIM and the other one of the first and the second RF resources to the second SIM, based on information regarding the first network and the second network, 



when a RF resource use request interval of the first SIM overlaps a RF resource use request interval of the second SIM.




The previous version of the claims (unamended) recite a SIM device where both the first and second RF resources are assigned to both SIMs, by virtue of “assign the first RF resource and the second RF resource to the first and second SIM,…”


	Original Claim and amended Claim 1 are drawn to two different inventions.  Invention 1 is for assigning the same RF resources to different SIMs (assigning the same resource to two separate SIMs is known, e.g., US2016/0021660A1).  The amended claims are drawn to a different invention provisioning different RF resources to separate SIMs.
	While it is possible that a search for the new invention would likely be in a similar if not the same class/subclass as references used in the previous office action, different art and a different inventive concept search would be required.
	The proposed amendment also appears to be drawing back in subject matter previously restricted out form claims 19-22 and 24 (claim 19 specifically recited selectively assigning one RF resource (“the non-limited channel”) to the first SIM and a second RF resource (“the limited channel”) to the second SIM.  Applicant did not elect that group of claims when responding the previous restriction requirement.

A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this action. 












Response to Arguments
Examiner has read and considered Applicant’s arguments, and finds them to be unpersuasive.  As mentioned before Applicant is trying to recapture claim limitations from non-elected claims.  As that election was made without traverse Applicant is estopped from trying to argue against the propriety of that rejection and trying to bring back in non-elected subject matter.  While Examiner understands that Applicant wants “selectively assign” to mean “respectively assign”, that is not a correct reading.  First Applicant uses the term “respectively assign” at ¶36 of their specification.  The specification uses the term “selectively assign” at ¶35 to describe a slightly different function.  Applications are read on their face.  It is presumed that Applicants use different terms to describe different things when: 1. the terms are not synonyms, 2. Applicant has not acted as their own lexicographer to define the terms as equivalents, 3. Applicant does not use qualifying language such as “the terms are used interchangeably.” Dictionary.com provides the following definitions for selective and respective
Selective
Respective
1. having the function or power of selecting; making a selection. 
2. characterized by selection, especially fastidious selection. 
3. of or relating to selection. 
4. Electricity, Radio. having good selectivity.
1. pertaining individually or severally to each of a number of persons, things, etc.; particular


Examiner however keeps an open mind and invites Applicant’s representative to interview this matter in the hopes of coming to an understanding so as to move prosecution forward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642